[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant Robertson — Ceco Corp. ("Ceco") has moved for summary judgment as to the plaintiff's claim that it is liable for injuries he sustained when he fell from an allegedly defective ladder at a construction work site on May 25, 1990.
This case has been consolidated with McKinnon v. ClevelandCement Contractors, Inc., CV 92-0333285, in which another plaintiff makes the same claim as the plaintiff herein and in which Ceco has likewise moved for summary judgment.
The factual submissions of the parties are the same in this case as in McKinnon, and the court adopts the analysis by which it granted summary judgment in favor of defendant Robertson — Ceco Corp. therein as wholly applicable to this case as well.
The motion for summary judgment of defendant Robertson — Ceco Corp. is granted.
Beverly J. Hodgson, Judge of the Supreme Court